Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-23 have been presented for examination based on the amendment filed on 6/28/2022.
2.	Claim rejection of Claims 1-23 under USC 112(b) is withdrawn based on the amendment filed on 6/28/2022.
3.	Claim rejection of Claims 1-23 under USC 101 is withdrawn based on the amendment filed on 6/28/2022.

Response to Applicant’s arguments 
4. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: the prior art combinations of Siebrits and Bai do not teach "defining a closure criteria for the hydraulic fracturing operation; defining at least one constraint from the closure criteria.".

Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
  	The prior art Siebrits, presented here as primary reference, clearly teaches defining a closure criteria for the hydraulic fracturing operation; and defining at least one constraint from the closure criteria. Siebrits in column 11 lines 9- 45, Figures 4, 13 and 19 recites fracture width, fluid pressure and proppant concentration- which could be construed as the claimed fracture closure criteria and in the same citation recites iteratively solving these closure criteria (such as fracture width, fluid pressure and proppant concentration) at every grid cell in the fracture geometry until these closure criteria do not change from one iteration to next -which can be construed as the claimed  “defining at least one constraint from the closure criteria”.
Therefore the combinations of Siebrits and Bai clearly teaches each and every limitations of the independent claim including the one in the argument above. Considering the above rebuttal, the USC  103 rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-23 are rejected under 35 U.S.C. 103 as being obvious over Siebrits et al. hereafter Siebrits (Patent No.: US 7,509,245 B2), in view of Bai et al. hereafter Bai (Patent No.: US 9,416,642 B2).

Regarding Claim 1, Siebrits discloses a method for modeling a fracture in a hydraulic fracturing simulator (Siebrits: abstract), comprising: 
simulating a well system with an information handling system (Siebrits: column 10 lines 47-52, Figure 19);
defining a closure criteria for the hydraulic fracturing operation (Siebrits column 11 lines 9- 45, Figures 4, 13 and 19: until the fracture width (w) and the fluid pressure (p) are solved at every grid cell in the fracture geometry…..the proppant concentration is calculated for each grid cell in the updated fracture footprint);
defining at least one constraint from the closure criteria (Siebrits: column 11 lines 9- 45, Figures 4, 13 and 19: until the fracture width (w) and the fluid pressure (p) are solved at every grid cell in the fracture geometry…………..'Convergence' takes place when the 'solution does not change from one iteration to the next'. The inner iteration loop 100 is solving for two things: (1) fracture width (w) using the 'elasticity equation', and (2) fluid pressure (p) using the 'fluid flow 35 equation. Also see column 14 line 11- column 15 line 49).
pumping a fluid to fracture a formation based at least in part on the hydraulic fracturing simulation (Siebrits: Figures 4, 15 and 16;  column 9 lines 15- 47; column 10 lines 8-45: pump a fracturing fluid 62 (usually including proppant) down the wellbore 12 of FIG. 4 in accordance with a pumping schedule 60).
Siebrits do not explicitly disclose:
assembling at least one variable of a contact force 
solving for the contact force; 
determining at least one opening or at least one closing of the fracture with the contact force.
Bai disclose:
assembling at least one variable of a contact force in a linear system (Bai: column 13 lines 5-34; Equation (2): where F includes the variables and can represent the traction forces; The CZM model may calculate the equivalent forces at predefined joint model locations. Using the example shown in FIG. 4 where contacts between the two adjacent rock blocks 402 and 404 are simplified to two nodal contacts 410 and 412, the forces Fin this case can include four elements, for instance, one normal and one shear components for each nodal contact; column 11, lines 29-57, claim 1, and figure 4: calculating inter-block forces between the rock blocks (402, 404));
solving for the contact force (Bai: column 13 lines 5-34; Equation (2): where F includes the variables and can represent the traction forces; The CZM model may calculate the equivalent forces at predefined joint model locations. Using the example shown in FIG. 4 where contacts between the two adjacent rock blocks 402 and 404 are simplified to two nodal contacts 410 and 412, the forces F in this case can include four elements, for instance, one normal and one shear components for each nodal contact; column 11, lines 29-57, claim 1, and figure 4: calculating inter-block forces between the rock blocks (402, 404)); and
determining at least one opening or at least one closing of the fracture with the contact force (Bai: column 13 lines 22-column 14 lines 17; Figures 3 and 4: inter-block mechanics between adjacent the rock blocks (402, 404) in response to the rock block movement with the inter-block forces; column 11, lines 29-57, claim 1, and figure 4: calculating inter-block forces between the rock blocks (402, 404)).
Siebrits and Bai are analogous art because they are from the same field of endeavor. They both relate to fracture treatment simulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above Hydraulic Fracturing Simulator, as taught by Siebrits, and incorporating the use of rock block modeling, as taught by Bai.
One of ordinary skill in the art would have been motivated to do this modification in order to increase permeability and production from the formation, as suggested by Bai (Bai: column 1 lines 10-11).

Regarding Claim 14, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding Claim 2, the combinations of Siebrits and Bai further discloses the method of claim 1, wherein the assembling at least one variable of the contact force comprises a constraint Δ and a penalty parameter μ (Bai: column 13, lines 5-18 and figure 4: the inter-block forces are functions of normal separations of fracture, shear separation of the fracture, maximum tensile strength, and any other appropriate parameters).

Regarding Claim 15, the claim recites the same substantive limitations as claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Siebrits and Bai further discloses the method of claim 2, wherein an equation λ-μΔ > 0 is used to determine if the contact force is updated in an iteration (Bai: column 11, lines 29-57; column 13, lines 5-20; Equation (2) and figure 4).

Regarding Claim 16, the claim recites the same substantive limitations as claim 3 and is rejected using the same teachings.

Regarding Claim 4, the combinations of Siebrits and Bai further discloses the method of claim 3, wherein the contact force is updated if an inequality is satisfied (Bai: column 11, lines 29-57; column 13, lines 5-20; Equation (2) and figure 4).

Regarding Claim 17, the claim recites the same substantive limitations as claim 4 and is rejected using the same teachings.

Regarding Claim 5, the combinations of Siebrits and Bai further discloses the method of claim 4, wherein the contact force is updated using a second equation λ = λ-μΔ (Bai: column 11, lines 29-57; column 13, lines 5-20; Equation (2) and figure 4).

Regarding Claim 18, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding Claim 6, the combinations of Siebrits and Bai further discloses the method of claim 1, wherein the closure criteria is unpropped, wherein unpropped is fracture closure when the fracture closure width reaches residual width (Siebrits: column 10, line 47 - column 11, line 50, claim 1, and figure 19).

Regarding Claim 19, the claim recites the same substantive limitations as claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Siebrits and Bai further discloses the method of claim 1, wherein the closure criteria is Propped Mode I, wherein Propped Mode I is the fracture closure when fracture closure width is equal to effective propped width (Siebrits: column 10, line 47 - column 11, line 50, claim 1, and figure 19).

Regarding Claim 20, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Siebrits and Bai further discloses the method of claim 1, wherein the closure criteria is Propped Mode II, wherein Propped Mode II is the fracture closure when a fracture proppant concentration reaches critical concentration (Siebrits: column 10, line 47 - column 11, line 50, claim 1, and figure 19).

Regarding Claim 21, the claim recites the same substantive limitations as claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Siebrits and Bai further discloses the method of claim 1, further comprising determining if an assembled linear system converges (Siebrits: column 11, lines 8-45 and figure 19: an iteration loop (100) for solving the fracture width of the hydraulic fracture is complete until solution does not change from on iteration to the next).

Regarding Claim 22, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings.

Regarding Claim 10, the combinations of Siebrits and Bai further discloses the method of claim 9, further comprising updating the closure criteria if the assembled linear system does not converge and updating the assembled linear system (Siebrits: column 10, line 61 - column 11, line 7 and figure 19: the iteration loop (100) iterates until the fracture width is solved at every point in the fracture).

Regarding Claim 23, the claim recites the same substantive limitations as claim 10 and is rejected using the same teachings.

Regarding Claim 11, the combinations of Siebrits and Bai further discloses the method of claim 1, further comprising identify an opening of the fracture or a closing of the fracture during the simulation (Bai: column 13, line 22 - column 14, line 19 and figures 3, 4: the inter-block mechanics between adjacent the rock blocks (402, 404) in response to the rock block movement with the inter-block forces).

Regarding Claim 12, the combinations of Siebrits and Bai further discloses the method of claim 1, further comprising choosing a proppant and adjusting a hydraulic fracturing operation based on the contact force (Siebrits: column 10, line 47 - column 11, line 50, claim 1, and figure 19: calculating the proppant concentration and providing the output data in response to the simulated hydraulic fracture to the display; Bai: column 11, lines 29-57, column 13, line 22 - column 14, line 19, claim 1, and figures 3, 4: adjusting an injection treatment based on the inter-block mechanics between adjacent the rock blocks ( 402, 404) and the inter-block forces between the rock blocks (402, 404)).

Regarding Claim 13, the combinations of Siebrits and Bai further discloses the method of claim 1, wherein the solving for the contact force further comprises solving for at least one unknown variable, wherein the at least one unknown variable is commonly rock displacement, stresses, pore pressure, fracture height, fluid pressure, or proppant concentration (Bai: column 12, lines 4-58 and figure 4: calculating the inter-block forces between the rock blocks ( 402, 404) comprises a variable x that 1s an unknown vector which contains displacements at the centroid of the rock blocks (402, 404) and strain components of the rock blocks (402, 404), wherein the unknown variable x can be solved by some solvers such as an ordinary differential equations solver, a differential algebraic equations solver, or any other appropriate system or algorithm).


Examination Considerations
6. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
7. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
8.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
9.  	Claims 1-23 are rejected.

10.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
11. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146